DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 9-12, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jevons (EP 2253806).
Regarding claim 1, Jevons discloses An airfoil for a gas turbine engine (Par. 0001) comprising: an airfoil section extending between a leading edge and a trailing edge in a chordwise direction and extending between a tip portion and a root section in a spanwise direction (Figure 1 shows the airfoil with leading and trailing edges and root and tip portions), and the airfoil section defining pressure and suction sides separated in a thickness direction (Paragraph 0007); a sheath including first and second sheath portions secured to an airfoil body of the airfoil section (Figure 4, items 26a and 26b); wherein the first sheath portion includes a first sheath body (Fig. 4, item 26a) and a first set of interface members (Annotated Figure 4 shows the interface members being located on either side of the blade extending from each of the sheath bodies, with the first members being part of the first sheath body), the first sheath body extends along a first face of the airfoil body, and the first set of interface members extend from the first sheath body and along a second face of the airfoil body (Figure 4 shows that both the sheath members and the interface members extend on both the first and second faces of the airfoil body); and wherein the second sheath portion includes a second sheath body (Figure 4, item 26b shows the second sheath body) and a second set of interface members (Annotated Figure 4 shows the interface members being located on either side of the blade extending from each of the sheath bodies, with the first members being part of the first sheath body), the second sheath body extends along the second face, and the second set of interface members extend from the second sheath body and along the first face (Figure 4 shows that both the sheath members and the interface members extend on both the first and second faces of the airfoil body) such that the second set of interface members are interleaved with the first set of interface members (Figure 4 shows the interface members overlapping and thereby interleaving) to establish a joint having a circuitous profile along an edge of the airfoil body joining the first and second faces. The joint between the two members consists of the entire overlap of the interface members, and Figure 2 shows that the sheaths extend over both the pressure and suction sides, so that same overlap exists on the side not visible in Figure 4. Because of that, the overlap and thereby the joint exists on both sides of the blade.

    PNG
    media_image1.png
    542
    521
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 2, Jevons discloses the airfoil body comprises a composite material (Par. 0007).
Regarding claim 4, Jevons discloses the joint is established along an external surface of the airfoil section. As described with Annotated Figure 4, the joint consists of the entire overlap of the interface members. This means that at the left edge of the joint, direct contact is made with an external surface of the airfoil section. Further, the joint exists on the outside of the airfoil.
Regarding claim 5, Jevons discloses each of the first and second sheath bodies includes a first body portion and a second body portion extending transversely from the first body portion (The two body portions are considered to be each of the two sides of each sheath part on each side of the blade), the first body portion has a major component extending in the chordwise direction along the tip portion (the side of the sheath that can be seen of 26a is being considered the first body portion. The limitations do not specify what is required for “a major component”, so as long as the item extends in the chordwise direction, which it does, the limitations are met), and the second body portion has a major component extending in the spanwise direction along the trailing edge (the side of the sheath that cannot be seen of 26a is being considered the second body portion. The limitations do not specify what is required for “a major component”, so as long as the item extends in the spanwise direction at all, which it does, the limitations are met), and the first and second sets of interface members extend outwardly from the respective second body portion (Annotated Figure 4 shows the two interface members extending from the main portions of the body, and as no direction is specified for “outwardly”, the interface members extend outwardly).
Regarding claim 7, Jevons discloses the pressure side comprises the first face, the suction side comprises the second face (Figure 4 shows the sheaths extending on both sides of the blades, which would be the pressure and suction sides of the blade) and the joint is established along the trailing edge (Annotated Figure 4 shows the joint making contact with the trailing edge).
Regarding claim 9, Jevons discloses the first and second sheath portions cooperate to establish a sheath cavity dimensioned to receive a portion of the airfoil body along the tip portion (Figure 4 shows the two sheath portions form a cavity to hold a portion of the airfoil body); and the first and second sheath portions cooperate to establish the pressure and suction sides. Annotated Figure 4 shows that the sheath helps to establish portions of the pressure and suction sides.
Regarding claim 10, Jevons discloses the airfoil is a fan blade (Par. 0024).
Regarding claim 11, Jevons discloses a fan section including a fan having a fan hub carrying a plurality of fan blades, a turbine section including a fan drive turbine rotatably coupled to the fan, and a compressor section driven by the turbine section (Paragraph 0002 describes that the system is a blade for an aircraft, specifically an aircraft engine. An aircraft engine that uses a fan blade as part of the engine performance would be a turbine engine, meaning it would include a fan section, a turbine section, and a compressor section) wherein each fan blade of the plurality of fan blades (Paragraph 0029 describes that the airfoils are fan blades) includes an airfoil section extending between a leading edge and a trailing edge in a chordwise direction and extending between a tip portion and a root section in a spanwise direction (Figure 1 shows the airfoil with leading and trailing edges and root and tip portions), and the airfoil section defining pressure and suction sides separated in a thickness direction (Paragraph 0007); a sheath including first and second sheath portions secured to an airfoil body of the airfoil section (Figure 4, items 26a and 26b); wherein the first sheath portion includes a first interface portion and the second sheath portion includes a second interface portion that cooperates with the first interface portion (Annotated Figure 4 shows the interface members being located on either side of the blade extending from each of the sheath bodies, with the first members being part of the first sheath portion and the second portions being part of the second sheath portion) to establish a joint having a circuitous profile along an edge of the airfoil body The joint between the two members consists of the entire overlap of the interface members, and Figure 2 shows that the sheaths extend over both the pressure and suction sides, so that same overlap exists on the side not visible in Figure 4. Because of that, the overlap and thereby the joint exists on both sides of the blade and along the tip edge of the airfoil.
Regarding claim 12, Jevons discloses the first and second sheath portion cooperate to establish a sheath cavity dimensioned to receive a portion of the airfoil body (Figure 4 shows the two sheath portions form a cavity to hold a portion of the airfoil body), and the joint is established along a trailing edge of the airfoil section (Annotated Figure 4 shows the joint making contact with the trailing edge).
Regarding claim 16, Jevons discloses securing a first sheath portion to a first face of the airfoil section (Figure 4, item 26a) the first sheath portion including a first set of interface members (Annotated Figure 4 shows the interface members being located on either side of the blade extending from each of the sheath bodies, with the first members being part of the first sheath body) securing a second sheath portion to a second face of the airfoil section (Figure 4, item 26b) such that a second set of interface members of the second sheath portion (Annotated Figure 4 shows the interface members being located on either side of the blade extending from each of the sheath bodies, with the first members being part of the first sheath body) are interleaved with the first set of interface members to establish a joint along an edge of the airfoil section joining the first and second faces. The joint between the two members consists of the entire overlap of the interface members, and Figure 2 shows that the sheaths extend over both the pressure and suction sides, so that same overlap exists on the side not visible in Figure 4. Because of that, the overlap and thereby the joint exists on both sides of the blade and along the tip edge of the airfoil).
Regarding claim 18, Jevons discloses the first and second sets of interface members establish an external surface contour along pressure and suction sides of the airfoil section (Figure 4 shows the interface members forming a surface outside the base airfoil surface, meaning it forms a contour along the pressure and suction sides of the airfoil).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jevons (EP 2253806) in view of Bryant (US 20170268349).
Regarding claim 3, Jevons discloses the limitations of claim 1 but does not disclose that the sheath portions are made of a metallic material. Jevons and Bryant are analogous prior art because both describe sheaths for airfoil fan blades. Bryant teaches the use of metallic sheaths on a composite fan blade (Par. 0006). Because Bryant teaches that a metallic sheath or cladding can be used with a composite fan blade base, the metallic sheath material would provide predictable results in the system of Jevons, which uses a composite blade and sheath. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheaths of Jevons to be made from the metallic material described in Bryant because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Regarding claim 17, Jevons discloses the limitations of claim 16 and that the first and second interface members cooperate to substantially encapsulate an airfoil body along a trailing edge of the airfoil section (Figure 4 shows the two sheath portions form a cavity to hold a portion of the airfoil body), the airfoil body comprises a composite layup (Paragraph 0007) at least partially received in an elongated groove established by the first and second sets of interface members (Figure 4 shows the two sheath portions form a cavity to hold a portion of the airfoil body). However, Jevons does not disclose that the sheath portions are made of a metallic material. Jevons and Bryant are analogous prior art because both describe sheaths for airfoil fan blades. Bryant teaches the use of metallic sheaths on a composite fan blade (Par. 0006). Because Bryant teaches that a metallic sheath or cladding can be used with a composite fan blade base, the metallic sheath material would provide predictable results in the system of Jevons, which uses a composite blade and sheath. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheaths of Jevons to be made from the metallic material described in Bryant because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 6, 8, 13-15, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6, 13, and 19 all have similar reasons for the indication allowable subject matter even though their limitations slightly differ. All three claims require the interface members to be fitted .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745